Supplemental Opinion on Kehearing.
Per.Curiam.
The opinion has the statement following: “So far as a claim for damages is concerned, that is not a factor in the vacation of a highway. For such vacation affords no basis for a claimed damage. Clearly, then, the failure to give a notice by publication in order to enable claims for damages to be filed cannot be fatal, because, if such notice were given, it could not produce a valid claim for damages. The only purpose that giving said notice by publication could serve in this case would be to give opportunity for filing objections to the vacation of the road.”
8. Highways : vacation: damages: access to land: inter-meddler. In this connection, several decisions in this court are cited. It is now urged that these cases have been overruled by McCann v. Clarke County, 149 Iowa 13. On examination of the McCann case, it is apparent that, in strictness, it does not overrule the cases in question, but modifies their effect in this rea spect: Under the cases cited in the opinion, no one could claim damages because of the vacation of a road. The underlying thought was that no one suffers from a vacation, as distinct from the general public. Under the McCann case, there may be a claim for damages on account of the vacation of a highway, if that highway be adjacent to a tract of land to which the owner has no other convenient means of access; because, in such case, the owner of the land suffers a special damage, separate and distinct from that suffered by the general public. The utmost the McCami case'does for appellees is to hold that notice by publication must be given if there be some person to whom the vacation causes a direct damage, personal to himself. That *74does not touch the cases which hold that the absence of such a notice may not be urged where i.t is .not made to appear that any person exists who may so,be injured. We have not held that notice by publication need not be given. What is ruled is that where, for all that appeal's, the complainant is a mere intenneddler, without interest, he may not litigate the validity of the vacation, and hence may not urge, in support of contending for invalidity, that the notice prescribed by statute was not given. This rule has been applied time and again against attempts to assert the unconstitutionality of a legislative enactment. In the last analysis, we have but held that no other than the real party in interest may maintain a suit. So far as appears, the appellants are the only persons wjiose interest could be affected by the vacation of this particular highway. For all that appears, no one but themselves has the slightest concern in the fact that an angling road running through the land of appellants was closed, and a straight road running through the same land substituted therefor.
We do not intend to hold that, if the landowners through whose lands the vacated highway runs are not entitled to notice, no. others may urge that the proceedings were invalid for lack of this notice. What we do decide is that while, on the authority of the McGcmn case, others may urge that lack of notice, they must make it appear that they are concerned in the matter. The McCann case gives no rights to mex*e intexuueddlers, nor does it create a presumption that whosoever makes an attack upon a vacation of a highway will suffer special damage from the vacation, nor a presumption that someone not in court has an interest which entitled him to notice. As well say that parties before the court may deny jurisdiction on the ground that, by possibility, someone in the world might complain later that he, too, should have been notified.
*75This does not violate tbe numerous decisions which declare that the board of supervisors and like bodies are tribunals possessing but limited and special jurisdiction, and that, ordinarily, no presumption will be indulged that the acts of that tribunal were done upon observance of jurisdictional essentials. But even as courts of general jurisdiction may, as to some functions, be a special tribunal, with limited and special jurisdiction, so may the legislature give to tribunals that do not possess the standing of courts of general jurisdiction, general powers over a certain subject-matter. We think that vacating highways is an illustra-tion of this. This is strongly indicated by McLachlan v. Incorporated Town of Gray, 105 Iowa 259.
In our opinion, no other points made by the petition for rehearing require any additions to what has been said in the opinion. We adhere to the opinion, as herein explained.
Petition overruled.
Ladd, C. J., Evans and Preston, JJ., concur.